The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2014

                                      No. 04-13-00769-CR

                                    Juan Boaerge RIVERA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the Criminal District Court 4, Tarrant County, Texas
                                 Trial Court No. 1197727D
                       The Honorable Michael Thomas, Judge Presiding


                                         ORDER
        The appellee’s brief was originally due to be filed on February 20, 2014. The appellee’s
first motion for extension of time was granted, extending the deadline for filing the brief to
March 24, 2014. On March 24, 2014, the appellee filed a motion requesting an additional
extension of time to file the brief until April 23, 2014, for a total extension of sixty days. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLEE WILL BE GRANTED. The appellee’s brief must be filed by April 23, 2014, or
the case will be set “at issue” and will be submitted without the appellee’s brief.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court